DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cover portion, first portion, second portion in claims 1, 3-6, 8, 9, 11, 14, 15, 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11242185. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tintsman et al. (8967413).
Regarding claim 1, the Tintsman et al. reference discloses a cap assembly (see Figures 1 – 10) comprising: a self-sealing membrane (23; Fig. 3) that overlaps an opening (63) to an interior of a container; and a cap (5) comprising a cover portion (65) that includes an annular wall that defines a central opening (69), and at least one evacuating openings (67) located radially outward of the central opening, the cover portion defining a gap (space above self-sealing membrane) above the self-sealing membrane, wherein the gap is configured to allow the self-sealing membrane to be at least partially displaced from the opening to allow fluid communication between the interior of the container and an outside atmosphere when a suction is applied to the cap.  See Figures 5 and 6.

Regarding claim 2, wherein the cap further comprises a cap wall (39) including internal threading (41).

Regarding claim 4, wherein the self-sealing membrane comprises: a first portion (73), and a second portion (71) extending radially outward relative to the first portion. See Figure 3.

Claim(s) 1, 4-9, 11, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalopoulos (8701910).
Regarding claim 1, the Michalopoulos reference discloses a cap assembly (10, Figure 1) comprising: a self-sealing membrane (28) that overlaps an opening (20) to an interior of a container; and a cap (40) comprising a cover portion (22) that includes an annular wall (27) that defines a central opening (defined by inner wall 26), and at least one evacuating opening (32; see col. 5, lines 27-32) located radially outward of the central opening, the cover portion defining a gap (defined by inner wall 26) above the self-sealing membrane, wherein the gap is configured to allow the self-sealing membrane (28) to be at least partially displaced from the opening to allow fluid communication between the interior of the container and an outside atmosphere when a suction is applied to the cap.  See Figure 5.

Regarding claim 4, wherein the self-sealing membrane comprises: a first portion (33), and a second portion (31) extending radially outward relative to the first portion.

Regarding claim 5, wherein the first portion of the self-sealing membrane includes a pair of legs spaced from each other by a gap. See Annotated Figure below.

Regarding claim 6, wherein the at least one evacuating opening (32) is located outside of at least a portion of a perimeter of the self-sealing membrane. 

Regarding claim 7, wherein the self-sealing membrane includes a perimeter having an upper edge that is tapered or rounded. See Annotated Figure below.

Regarding claim 8, the Michalopoulos reference discloses a cap assembly (10, Fig. 1) comprising: a self-sealing membrane (28) having a perimeter that overlaps an opening (20) to an interior of a container; and a cap (40) comprising a cover portion (22) that includes an annular wall (27) that defines a central opening (defined by inner wall 26), and at least one evacuating opening (32; see col. 5, lines 27-32) located radially outward of the central opening by a distance that permits fluid flow through the at least one evacuating opening when the self-sealing membrane seals the central opening (see Figure 4).

Regarding claim 9, wherein the cover portion (22) defines a gap above the self-sealing membrane, wherein the gap (space above 28) is configured to allow the self-sealing membrane to be at least partially displaced from the opening to allow fluid communication between the interior of the container and an outside atmosphere when a suction is applied to the cap. See Figure 5.

Regarding claim 11, wherein the at least one evacuating opening (32; see col. 5, lines 27-32) is located outside of at least a portion of the perimeter of the self-sealing membrane (28).

Regarding claim 14, wherein the self-sealing membrane comprises:
a first portion (33), and a second portion (31) extending radially outward relative to the first portion.

Regarding claim 15, wherein the first portion of the self-sealing membrane (28) includes a pair of legs spaced from each other by a gap.  See Annotated Figure 3 below.

Regarding claim 16, wherein the perimeter includes an upper edge that is tapered or rounded. See Annotated Figure 3 below.

    PNG
    media_image1.png
    566
    720
    media_image1.png
    Greyscale



Regarding claim 17,  the Michalopoulos reference discloses a cap (40) for a container (12), the cap comprising:
a cover portion (22) that includes an annular wall (27) that defines a central opening (26), and at least one evacuating opening (32; see col. 5, lines 27-32) located radially outward of the central opening, wherein
the cap is configured to be coupled to the container to define a gap (space above 28) above a self-sealing membrane (28), and the gap is configured to allow the self-sealing membrane to be at least partially displaced from an opening of the container to allow fluid communication between an interior of the container and an outside atmosphere when a suction is applied to the cap. See Figure 5.

Regarding claim 18, wherein the cap is configured to permit fluid flow through the at least one evacuating opening when the self-sealing membrane seals the central opening. See Figure 4.

Regarding claim 20, wherein the at least one evacuating opening (32; see valve 34) is located outside of at least a portion of a perimeter of the self-sealing membrane (28).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tintsman et al.
Regarding claim 3, the Tintsman et al. reference discloses the invention as claimed (discussed supra), but doesn’t discloses the cap including three evacuating openings circumferentially spaced from each other and located on a common circle. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional evacuating opening to go along with evacuating openings (67), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 3, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalopoulos.
Regarding claims 3, 12 and 19, the Michalopoulos reference discloses the invention as claimed (discussed supra), but doesn’t discloses the cover portion including three evacuating openings circumferentially spaced from each other and located on a common circle. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two additional evacuating openings to go along with evacuating opening (32; see check valve 34 in Figure 5), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 13, the common circle would overlie the perimeter of the self- sealing membrane (28).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalopoulos in view of Tintsman et al. 
Regarding claims 2 and 10, the Michalopoulos reference discloses the invention as claimed (discussed supra) including a cap wall (25), but doesn’t discloses internal threads on the cap wall.  However, the Tintsman et al. reference discloses another cap assembly (discussed supra) having a cap wall (39) with internal threads (41) for screwing onto a threaded bottle neck.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the internal wall of the Michalopoulos device to have internal threads as, for example, taught by the Tintsman et al. reference in order to enable one to screw the cap onto a threaded neck of a bottle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753